Judgment, Supreme Court, New York County,' without a jury, entered on January 28, 1972,-in favor of plaintiff in this subrogation action, unanimously reversed, on .the law and on the facts, and the complaint dismissed.' Appellants shall •recover-of respondent $60 costs and disbursements of this appeal. Judgment is sought in the name of plaintiff on a “transit all risks insurance policy’’.for electric poles which were destroyed by fire. The coverage in the. policy in question continued only until the poles were “safely delivered * * * ' at final place of .destination”. The poles were moved by rail to Billings, Montana, pursuant to freight bills which did not provide for any further trans-shipments, and were, on July 21 and July 22, 1966, taken off the railroad cars and- placed at a railroad siding in Billings which was leased to plaintiff.-. There they remained, at plaintiff’s siding, until destroyed by fire on' August 3, 1966. When *521destroyed by fire the poles had already been delivered safely to their “ final place of destination ” under the policy. Transportation of the poles had terminated by complete delivery to plaintiff at its siding in Billings. {Federman Co. v. American Ins. Co., 267 N. Y. 380, 383.) Concur — Kupferman, J; P., Murphy, Steuer and Capozzoli, JJ.